DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-19, 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McIntyre et al (US 20080231740). 
For claim 15, McIntyre et al teach an imaging apparatus comprising: 
an image sensor (e.g. figure 1, camera 10);
an imagining lens (e.g. figure 1, camera 10 should have image lens);
a first display comprising a portion of a first side of the imaging apparatus (e.g. figures 12A-12D, display 20); 
a second display comprising a portion of a second side of the imaging apparatus, the first side and the second side forming different surfaces of the imaging apparatus (e.g. figures 12A-12D, display 14 or display 70); and 
a processor configured to control the first display and the second display to a predetermined display status (e.g. paragraph 64, processor 48), 
wherein the predetermined display status includes: 
a first display status displaying a first image at the first display and not displaying the first image at the second display (e.g. figure 12B, display 20),
a second display status displaying the first image at the second display and not displaying the first image at the first display (e.g. figure 12C-12D, display 14 or display 70), 
a third display status displaying a second image at the first display and displaying the second image at the second display (e.g. figure 14, image 76, “the sinking boat” is displayed on all three displays, image 140 and image 78 is the same image of “a sinking boat” display on both display 20 and display 14), and 

Wherein the imaging lens is arranged on the first side and the first side is arranged opposite the second side (e.g. figures 12 and 14, display 14 is on the left side and display 70 is on the right side and figure 14 shows camera 12 is on the left side together with display 14). 
Claim 21 is also rejected for the same reasons as discussed in claim 15 above, wherein paragraph 51 also disclose “software”. 
For claim 16, McIntyre et al teach the first image comprises one of a captured image, text data, animation data or computer graphics data (e.g. figure 12A-12D). 
Claim 17 is rejected for the same reasons as discussed in claim 16 above. 
For claim 18, McIntyre et al teach the predetermined display status includes a fourth display status displaying one or more thumbnail images on the first display and displaying a third image on the second display in response to selection of one of the one or more thumbnail images on the first display (e.g. figure 9, figure 14, paragraph 9).
Claim 22 is rejected is rejected for the same reasons as discussed in claim 18 above. 
For claim 19, McIntyre et al teach the predetermined display status includes a fifth display status display in which a different image is displayed on the first display than an image displayed on the second display (e.g. figure 11C).
Claim 23 is rejected for the same reasons as discussed in claim 19 above. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484